Johnston, J.
(dissenting.) In my view, the return shows that the notice of sale was published thirty days before the sale occurred. It is not contended that the notice was not in fact published as the statute requires, but only that it does not appear from the sheriff’s return itself. The record, however, does not bear out this contention. It contains an affirmative statement that, attached to the order of sale as returned, “ and as a part of the sheriff’s return, was an affidavit in words and figures following, to wit.” Then follows the affidavit of the publisher that the notice was published for five consecutive weeks, beginning September 20, 1895, ending October 18, 1895. This statement in the record stands uncontradicted, and therefore it must be taken that the affidavit is a part of the sheriff’s return. If there was a question of dispute as to'the return, the testimony of the publisher would be the highest and best evidence as to the time and manner of giving notice. It further appears that the printer’s affidavit, with copy of notice attached, was given in evidence at the hearing of the motion to confirm. If the sheriff’s return had been incomplete, it might have been supplemented by-proof, as was done in this case; and when it was proved that the notice had been given and the sale *164had been made in conformity to law, it was the duty of the trial court to confirm the sale. (Thompson v. Higginbotham, 18 Kan. 42; Lamme v. Schilling, 25 id. 92.)